Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 26, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145710 & (30)                                                                                        Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
  WILLIAM MOORE, JR.,                                                                                                 Justices
           Plaintiff-Appellant,
  v                                                                 SC: 145710
                                                                    COA: 308850
  PUGSLEY CORRECTIONAL FACILITY
  WARDEN,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the July 19, 2012 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court. The motion to add a party
  is DENIED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 26, 2012                   _________________________________________
         s1217                                                                 Clerk